545 S.E.2d 585 (2001)
35 Va. App. 436
Cory Alver JEFFERSON, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 0953-99-2.
Court of Appeals of Virginia.
May 8, 2001.
*586 Leah A. Darron, Assistant Attorney General (Mark L. Earley, Attorney General, on brief), for appellee.
Before FITZPATRICK, C.J., and BENTON, WILLIS, ELDER, BRAY, ANNUNZIATA, BUMGARDNER, FRANK, HUMPHREYS, CLEMENTS and AGEE, JJ.

UPON A REHEARING EN BANC
By opinion dated August 22, 2000, a divided panel of this Court affirmed the judgment of the trial court. See Jefferson v. Commonwealth, 33 Va.App. 230, 532 S.E.2d 899 (2000). Welirgranted rehearing en banc and stayed the mandate of that decision.
Upon rehearing en banc, the stay of this Court's August 22, 2000 mandate is lifted, and the judgment of the trial court is affirmed for the reasons set forth in the majority panel decision.
BENTON, ELDER and ANNUNZIATA, JJ., concur in part and dissent in part for the reasons set forth in the panel concurrence and dissent.
It is ordered that the trial court allow the court-appointed attorneys for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel's costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the August 22, 2000 mandate.
This order shall be published and certified to the trial court.